Title: To Thomas Jefferson from Abiel Holmes, 18 October 1804
From: Holmes, Abiel
To: Jefferson, Thomas


               
                  Sir,
                  Cambridge (N. Eng.) Oct. 18, 1804.
               
               Knowing your taste for history, I take the liberty to offer you one or two historical tracts, composed for the Historical Society, and published in their Collections.
               I have, for several years, been collecting and arranging materials for a Chronological History of America, and have, at length, ventured to offer Proposals for publishing a work, under the title of American Annals. It will be comprized in two octavo volumes, and is intended to embrace the primary articles of American history, from the first discovery of the country to the present time. On the subject of American Treaties I have not pleasing authorities. If you Sir, could either forward me any publication on this subject, or refer me to it, or if, through your influence, I may obtain a mere list of American Treaties from the time of the late Revolution; with their exact dates, through the medium of the Secretary of the United States, you would greatly honour and oblige, 
               Sir, Your obedt. humble Servant
               
                  
                     Abiel Holmes.
                  
               
             